Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered December 12, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s race-neutral explanation for the peremptory challenge to one of the prospective jurors was pretextual and should have been rejected by the trial court. However, a trial court’s conclusion that a facially race-neutral explanation is not pretextual should be accorded great deference on appeal (see Hernandez v New York, 500 US 352 [1991]; People v Wilson, 278 AD2d 519 [2000]), and we find no basis on this record to disturb the finding of the trial court.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are either unpreserved *465for appellate review, without merit, or do not require reversal of the judgment. Goldstein, J.E, Adams, Townes and Mastro, JJ., concur.